Name: Council Regulation (EEC) No 1880/87 of 30 June 1987 amending Regulation (EEC) No 4034/86 fixing, for certain fish stocks and groups of fish stocks, the total allowable catches for 1987 and certain conditions under which they may be fished
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 179/4 Official Journal of the European Communities 3 . 7. 87 COUNCIL REGULATION (EEC) No 1880/87 of 30 June 1987 amending Regulation (EEC) No 4034/86 fixing, for certain fish stocks and groups of fish stocks, the total allowable catches for 1987 and certain conditions under which they may be fished biological resources in the light of the latest scientific advice on the state of the stocks of cod in the North Sea ; Whereas these consultatons have been successfully concluded and in consequence the total allowable catch of this stock and the share thereof available to the Community can be increased ; Whereas it is appropriate to fix at the same time the total allowable catch for herring in the zone West Scotland (excluding Clyde), Rockall and South Faroe, THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 170/83 of 25 January 1983 establishing a Community system for the conservation and management of fishery resources ('), and in particular Article 11 thereof, Having regard to the proposal from the Commission, Whereas, under Article 3 of Regulation (EEC) No 170/83, it falls to the Council to fix the total allowable catches by stock or group of stocks, the share available to the Community and the specific conditions for taking those catches ; whereas, under the terms of Article 4 of that Regulation, the share available to the Community is allo ­ cated among the Member States ; Whereas Regulation (EEC) No 4034/86 (2), as amended by Regulation (EEC) No 1365/87 (3), fixes for certain fish stocks and groups of fish stocks, the total allowable catches for 1987 and certain conditions under which they may be fished ; Whereas, in accordance with the procedure provided for in Article 2 of the Fisheries Agreement between the Euro ­ pean Economic Community and the Kingdom of Norway (4), the parties have had further consultatons on their reciprocal fishing rights for 1987 in order to take account of the necessity for a rational management of the HAS ADOPTED THIS REGULATION : Article 1 The figures relating to cod in zone II a (EC zone), IV and to herring in zone V b (EC zone), VI a North (9), VI b in Annex I and to cod in zone II a (EC zone), IV in Annex II to Regulation (EEC) No 4034/86 are hereby replaced by those set out in Annexes I and II respectively to this Regulation . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 30 June 1987. For the Council The President H. DE CROO o OJ No L 24, 27. 1 . 1983, p. 1 . (2) OJ No L 376, 31 . 12. 1986, p. 39. (3) OJ No L 129, 19 . 5 . 1987, p. 15. (4) OJ No L 226, 29.8.1980, p. 48 . 3 . 7. 87 Official Journal of the European Communities No L 179/5 ANNEX I Species Zone TAG 1987 (in tonnes) Share available to the Community for 1987 (in tonnes) Cod II a (EC zone), IV 175 000 &gt; 158 100 Herring V b (EC zone), VI a North (9), VI b 49 700 44 600 ANNEX II Stock Member State 1987 quota (tonnes) Species Geographical regions Zone Cod Norwegian Sea, North Sea II a (EC zone), IV Belgium 5 640 l Denmark 32 380 I I Germany 20 530 \ l Greece Spain I I France 6 960 \ \ Ireland \\ Italy IILuxembourg IINetherlands 18 300 l II Portugal I IlIlUnited Kingdom 74 290 Available for Member States I \ EEC Total 158 100